Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20         PageID.51    Page 1 of 10




                            United States District Court
                            Eastern District of Michigan

United States of America,

            Plaintiff,                 Criminal Case No. 19-mj-30652

v.

Fabian Andres Plata-Ocampo,

            Defendant.


       Stipulation and Order Continuing the Preliminary Examination
                       and Finding Excludable Delay


      Defendant Fabian Plata-Ocampo made his initial appearance on the

complaint on December 16, 2019. He consented to detention on December 18,

2019. The Court set the preliminary examination for December 30, 2019. The

parties, through counsel, have stipulated to continuing the preliminary examination

previously. This is another stipulation to an adjournment of the preliminary

examination currently scheduled for Friday, May 22, 2020. The parties stipulate

that this preliminary examination should be adjourned and held on Tuesday, June

30, 2020, based on the following:

      The parties further stipulate, and jointly move for the Court to find, that the

time period between May 22, 2020, and June 30, 2020, qualifies as excludable

delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20           PageID.52   Page 2 of 10




justice served by the granting of the requested continuance outweigh the best

interests of the public and the defendant in a speedy trial.

      The parties also stipulate that there is good cause for the requested

continuance under Federal Rule of Criminal Procedure 5.1(d). The parties’ reasons

for the continuance and for a finding of excludable delay and good cause are as

follows:

   • The government and defendant need additional time to consider

      preindictment plea negotiations that may result in a plea agreement which

      would eliminate the need for this Court to conduct a preliminary hearing. A

      preindictment plea agreement will also provide that defendant waive his

      right to be prosecuted by indictment and thus eliminate the need for the

      government to seek an indictment and consume grand jury resources. In

      addition, a preindictment plea agreement will also eliminate the need for a

      trial.

   • A part of the plea negotiations involves defense counsel’s assessment of the

      government’s case against defendant. This assessment requires that defense

      counsel have the reasonable time necessary to adequately review the

      discovery provided and/or about to be provided by the government to him

      and then confer with defendant. The discovery includes the following




                                           2
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20       PageID.53    Page 3 of 10




     categories of evidence: reports, an audio recording, cellular phone evidence,

     and documents evidencing financial transactions.

  • On March 10, 2020, Governor Gretchen Whitmer announced a state of

     emergency following two confirmed cases of COVID-19 in Michigan.

     President Donald Trump declared a national state of emergency on March

     13, 2020. COVID-19 has infected thousands of people across all fifty states,

     the District of Columbia, and Puerto Rico, resulting in numerous fatalities.

  • Governor Whitmer extended her initial “Stay Home, Stay Safe” order until

     May 28, 2020. See www.michigan.gov/coronavirus, Executive Order 2020-

     67, Emergency Powers of the Governor Act, 1945 PA 302; Executive Order

     2020-68, Emergency Management Act, 1976 PA 390.

  • The unprecedented and exigent circumstances created by COVID-19 and

     related coronavirus health conditions have created a health emergency

     throughout the United States and numerous foreign countries that has

     resulted in widespread societal disruption. In order to slow the spread of the

     outbreak and lessen the load placed on our healthcare systems, various

     restrictions have been imposed on travel, access to public facilities, and

     government functions. As part of these efforts, on March 13, 2020, this court

     postponed indefinitely most in-court proceedings, including trials, before

     district judges and magistrate judges in the Eastern District of Michigan in

                                        3
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20        PageID.54    Page 4 of 10




     all criminal (and civil) cases and matters, and it postponed indefinitely all

     grand jury proceedings in the Eastern District of Michigan. See

     Administrative Order 20-AO-021. This Order also reflected the fact that the

     court cannot properly secure the presence of sufficient jurors and grand

     jurors in the courthouse without jeopardizing the health and safety of the

     prospective jurors, as well as the health and safety of court personnel. This

     Order further reflected the reality that the court staff, the Court Security

     Officers, and the Marshals Service could not operate or provide access to in-

     court proceedings without jeopardizing their health and safety.

  • As a result, failure to grant a continuance would likely to make a

     continuation of the proceeding impossible, or result in a miscarriage of

     justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

  • Although the court has issued a blanket determination of excludable delay

     for Speedy Trial purposes in 20-AO-21, the parties submit these additional

     case-specific reasons to supplement the reasons relied upon by the court in

     issuing that order, and request this Court to make case-specific findings

     supporting a determination of excludable delay.

  • The parties therefore request that the Court find that the ends of justice

     served by the granting of this continuance outweigh the best interests of the

     public and the defendant in a speedy trial.

                                         4
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20         PageID.55   Page 5 of 10




       Defendant further waives his right to a speedy trial under the Interstate

Agreement on Detainers and agrees that the requested continuance is reasonable

and necessary.

Respectfully submitted,

Matthew Schneider
United States Attorney

s/ Julie A. Beck                             s/Rafael C. Villarruel (w/consent)
 Julie A. Beck                               Rafael C. Villarruel
 Assistant United States Attorney            Counsel for Fabian Plata Ocampo
 211 W. Fort Street, Suite 2001              613 Abbott, 5th Floor
 Detroit, MI 48226                           Detroit, MI 48226
 (313) 226-9717                              (313) 967-5555
 julie.beck@usdoj.gov                        Rafael_Villarruel@fd.org

Dated: May 18, 2020                          Dated: May 18, 2020




                                         5
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20         PageID.56   Page 6 of 10




                             United States District Court
                             Eastern District of Michigan

United States of America,

              Plaintiff,                Criminal Case No. 19-mj-30652

v.

Fabian Andres Plata-Ocampo,

          Defendant.
_________________________________________________________________
                        Order Continuing the
         Preliminary Examination and Finding Excludable Delay


        The Court has considered the parties’ stipulation and joint motion to

continue the preliminary examination and for a finding that the time period from

May 22, 2020, and June 30, 2020, qualifies as excludable delay under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7). For the reasons described in the parties’

submission, and after considering the factors listed in § 3161(h)(7)(B), the Court

finds that the ends of justice served by granting the parties’ requested continuance

outweigh the best interests of the public and the defendant in a speedy trial and that

the time from May 22, 2020, and June 30, 2020, qualifies as excludable delay

under § 3161(h)(7). Specifically, the Court finds that:

     • The government and defendant need additional time to consider

        preindictment plea negotiations that may result in a plea agreement which

        would eliminate the need for this Court to conduct a preliminary hearing. A
                                           6
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20       PageID.57    Page 7 of 10




     preindictment plea agreement will also provide that defendant waive his

     right to be prosecuted by indictment and thus eliminate the need for the

     government to seek an indictment and consume grand jury resources. In

     addition, a preindictment plea agreement will also eliminate the need for a

     trial.

  • A part of the plea negotiations involves defense counsel’s assessment of the

     government’s case against defendant. This assessment requires that defense

     counsel have the reasonable time necessary to adequately review the

     discovery provided and/or about to be provided by the government to him

     and then confer with defendant. The discovery includes the following

     categories of evidence: reports, an audio recording, cellular phone evidence,

     and documents evidencing financial transactions.

  • The parties therefore request that the Court find that the ends of justice

     served by the granting of this continuance outweigh the best interests of the

     public and the defendant in a speedy trial.

  • On March 10, 2020, Governor Gretchen Whitmer announced a state of

     emergency following two confirmed cases of COVID-19 in Michigan.

     President Donald Trump declared a national state of emergency on March

     13, 2020. COVID-19 has infected thousands of people across all fifty states,

     the District of Columbia, and Puerto Rico, resulting in numerous fatalities.

                                        7
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20        PageID.58    Page 8 of 10




  • Governor Whitmer extended her initial “Stay Home, Stay Safe” order until

     May 28, 2020. See www.michigan.gov/coronavirus, Executive Order 2020-

     67, Emergency Powers of the Governor Act, 1945 PA 302; Executive Order

     2020-68, Emergency Management Act, 1976 PA 390.

  • The unprecedented and exigent circumstances created by COVID-19 and

     related coronavirus health conditions have created a health emergency

     throughout the United States and numerous foreign countries that has

     resulted in widespread societal disruption. In order to slow the spread of the

     outbreak and lessen the load placed on our healthcare systems, various

     restrictions have been imposed on travel, access to public facilities, and

     government functions. As part of these efforts, on March 13, 2020, this court

     postponed indefinitely most in-court proceedings, including trials, before

     district judges and magistrate judges in the Eastern District of Michigan in

     all criminal (and civil) cases and matters, and it postponed indefinitely all

     grand jury proceedings in the Eastern District of Michigan. See

     Administrative Order 20-AO-021. This Order also reflected the fact that the

     court cannot properly secure the presence of sufficient jurors and grand

     jurors in the courthouse without jeopardizing the health and safety of the

     prospective jurors, as well as the health and safety of court personnel. This

     Order further reflected the reality that the court staff, the Court Security

                                         8
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20       PageID.59      Page 9 of 10




      Officers, and the Marshals Service could not operate or provide access to in-

      court proceedings without jeopardizing their health and safety.

   • As a result, failure to grant a continuance would likely to make a

      continuation of the proceeding impossible, or result in a miscarriage of

      justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

   • Although the court has issued a blanket determination of excludable delay

      for Speedy Trial purposes in 20-AO-21, the parties submit these additional

      case-specific reasons to supplement the reasons relied upon by the court in

      issuing that order, and request this Court to make case-specific findings

      supporting a determination of excludable delay.

   • The Court further finds that Defendant waived his right to a speedy trial

      under the Interstate Agreement on Detainers and agrees that the requested

      continuance is reasonable and necessary.

      The Court also finds that there is good cause for the requested continuance

under Federal Rule of Criminal Procedure 5.1(d).

       It is therefore ordered that the preliminary examination will be continued

from May 22, 2020, and June 30, 2020, at 1:00 pm and that the time from May 22,

2020, and June 30, 2020, shall constitute excludable delay under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7), because the Court finds that the ends of justice served



                                         9
Case 2:20-cr-20252-VAR-APP ECF No. 15 filed 05/18/20       PageID.60    Page 10 of 10




by the granting of the continuance outweigh the best interests of the public and the

defendant in a speedy trial.

So ordered.

                                              s/Elizabeth A. Stafford
                                              Honorable Elizabeth A. Stafford
                                              United States Magistrate Judge


Entered: May 18, 2020




                                         10
